TO BE PUBLISHED
                                                       AS MODIFIED : JANUARY 302006


                    ixpreme (gaud of ~egfuA\~-
                                   2005-SC-000718-KB          ,
                                                              L))A
KENTUCKY BAR ASSOCIATION                                                            MOVANT



V.                                   IN SUPREME COURT



DOUGLAS C . BRANDON                                                           RESPONDENT


                                  OPINION AND ORDER



              The Kentucky Bar Association (KBA) requests this Court enter an Order

confirming the automatic temporary suspension of Douglas C . Brandon (Mr. Brandon),

pursuant to SCR 3 .166. Mr. Brandon, a member of the KBA, no. 07170, was admitted

to the practice of law in this Commonwealth on August 1, 1970 . He was convicted on

June 26, 2003 in the United States District Court for the Southern District of New York

of one (1) count of conspiracy to commit securities fraud and wire fraud in violation of

18 U.S .C . § 371, two (2) counts of securities fraud in violation of 15 U.S .C . § 78j(b) &

78ff, and 17 C .F .R . § 240.10b-5, and four (4) counts of wire fraud in violation of 18

U .S.C . § 1343 and 1346 . On June 1, 2005, the judgment of conviction in the criminal

case was entered against Mr. Brandon . SCR 3.166 provides that:

                Any member of the Kentucky Bar Association who pleads
                guilty to, or is convicted by a judge or jury of, a felony in
                this State or in any other jurisdiction shall be automatically
                suspended from the practice of law in this Commonwealth .
                "Felony" means an offense for which a sentence to a term
                of imprisonment of at least one (1) year was imposed. The
                imposition of probation or parole or any other type of
                discharge prior to the service of sentence, if one is
                imposed, shall not affect the automatic suspension . The
                suspension shall take effect automatically beginning on the
                day following the plea of guilty or finding of guilt by a judge
                or jury or upon the entry of judgment whichever occurs
                fi rst.

              Although Mr. Brandon was found guilty by a jury in the United States

District Court for the Southern District of New York on June 26, 2003, the rule in effect

at that time did not allow for automatic suspension upon a felony conviction in other

jurisdictions . Accordingly, pursuant to SCR 3.166 as amended on January 1, 2004, Mr.

Brandon was temporarily suspended beginning June 2, 2005, the day following the

entry of judgment.

             Therefore it is ORDERED that:

          1 . Douglas C . Brandon's automatic temporary suspension is hereby

             confirmed, pursuant to SCR 3 .166, effective from June 2, 2005, until

             superseded by subsequent Order .

          2 . Notice and publication of this Order is granted for the benefit of all

             members of the bar and public .

         3. Mr. Brandon shall comply with the provisions of SCR 3 .390 regarding

             notification of clients of his suspension.

             All concur, except Roach, J ., not sitting .

             ENTERED : October 20, 2005 .
COUNSEL FOR MOVANT :

Bruce K. Davis, Executive Director
Jay R . Garrett, Deputy Bar Counsel
Kentucky Bar Association
514 West Main Street
Frankfort, KY 40601


COUNSEL FOR RESPONDENT:

Jason L. Hargadon
GETTY KEYSTER & MAYO, LLP
1900 Lexington Financial Center
250 West Main Street
Lexington, KY 40507-1737
                ,Sixpxrutr Caud of ~.tufurkg
                                   2005-SC-000718-KB


KENTUCKY BAR ASSOCIATION                                                          MOVANT



V.                                   IN SUPREME COURT



DOUGLAS C . BRANDON                                                         RESPONDENT



                                ORDER OF CORRECTION


              The Opinion and Order of the Court entered October 20, 2005, is hereby

corrected on its face by substitution of the attached page 1 in lieu of the original page 1

of the Opinion and Order . The purpose of this Order of Correction is to correct a

citation error and does not affect the holding of the Opinion .

              ENTERED : January 30, 2006.